             Case 1:18-vv-00747-UNJ Document 29 Filed 08/29/19 Page 1 of 2




          In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 18-0747V
                                       Filed: June 11, 2019
                                          UNPUBLISHED


    CAROL D’ANGELO,

                          Petitioner,                         Special Processing Unit (SPU);
    v.                                                        Ruling on Entitlement; Concession;
                                                              Table Injury; Influenza (Flu) Vaccine;
    SECRETARY OF HEALTH AND                                   Shoulder Injury Related to Vaccine
    HUMAN SERVICES,                                           Administration (SIRVA)

                         Respondent.


Bridget Candace McCullough, Muller Brazil, LLP, Dresher, PA, for petitioner.
Christine Mary Becer, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

       On May 29, 2018, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) after receiving the influenza vaccination on November 2, 2016.
Petition at 1, ¶¶ 2, 14. Petitioner further alleges that she received the vaccination in the
United States, that the onset of her symptoms occurred within 48 hours, that she
suffered the residual effects of her injuries for more than six months, and that neither
she nor any other party has filed a civil action or received compensation for her injuries,
alleged as vaccine caused. Id. at ¶¶ 2, 14-16. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

1The undersigned intends to post this ruling on the United States Court of Federal Claims' website. This
means the ruling will be available to anyone with access to the internet. In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such material from
public access. Because this unpublished ruling contains a reasoned explanation for the action in this
case, undersigned is required to post it on the United States Court of Federal Claims' website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management
and Promotion of Electronic Government Services).

2   National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.
         Case 1:18-vv-00747-UNJ Document 29 Filed 08/29/19 Page 2 of 2




        On June 11, 2019, respondent filed his Rule 4(c) report in which he concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, respondent “has reviewed the facts of this case and concluded that
petitioner’s claim meets the Table criteria for SIRVA.” Id. at 3. Respondent further
agrees that “[w]ith respect to other statutory and jurisdictional issues, the records show
that the case was timely filed, that the vaccine was received in the United States, and
that petitioner satisfies the statutory severity requirement by suffering the residual
effects or complications of her injury for more than six months after vaccine
administration.” Id.

     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master
